Citation Nr: 1127867	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  08-29 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected residuals of a right knee arthroscopy.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had service with United States Marine Corps Reserves, including active duty from November 1989 to May 1990 and from November 1990 to May 1991.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In March 2009, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of the hearing is of record.

Thereafter, in a decision dated in April 2010, the Board, in pertinent part, denied the issue presently on appeal.  The Veteran appealed the Board's April 2010 decision to the United States Court of Appeals for Veterans Claims (Court), which, in a January 2011 Order, pursuant to a Joint Motion for Partial Vacatur and Remand, vacated the Board's decision to the extent it denied entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected residuals of a right knee arthroscopy.  The case is now returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran asserts that he has a current lumbar spine disorder that is manifested as a result of his period of active service, stemming from an incident in which his right knee caused him to fall and land on his back.  He has also asserted that such disability may be secondary to a service-connected disability, specifically his residuals of a right knee arthroscopy and recurrent effusions of the left knee.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) is aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this regard, service treatment records reflect no treatment for symptoms associated with a low back disorder during the Veteran's period of active service.  Following service, treatment for low back symptomatology is of record beginning in February 2007.

During a June 2008 VA examination, the Veteran provided a five year history of low back pain.  The examiner confirmed that the Veteran currently has lumbar disc disease.  However, the examiner expressly opined that it was not related to his right knee, noting that the right knee meniscectomy was not shown to be etiologically related to his lumbar disc disease by medical literature.

In the January 2011 Joint Motion for Partial Vacatur and Remand, it was indicated that the opinion provided in the June 2008 VA examination report was not adequate.  In this regard, it was unclear whether the medical examiner meant that the surgical procedure of a meniscectomy could not have caused the Veteran's lumbar disk disease or whether the residuals of a meniscectomy, including a "shuffling gait" as described by the examiner or an antalgic gait as argued by the Veteran, may have caused or contributed to the diagnosed lumbar disk disease or L4-L5 disk bulge.

In light of the January 2011 Joint Motion for Partial Vacatur and Remand, the Board finds that an additional opinion as to the etiology of the asserted disorder must be obtained.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Additionally, as the Veteran was awarded service connection for recurrent effusions of the left knee in the April 2010 Board decision, an opinion must also be provided as to whether the service-connected left knee disability either (a) caused or (b) aggravates the current low back disorder.  See Allen, 7 Vet. App. at 439.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA orthopedic examination to determine the current nature and etiology of the asserted low back disorder.  The claims file and a copy of this Remand must be made available to the examiner for review of the pertinent evidence in connection with the examination, and the report should so indicate.  All necessary tests and studies deemed necessary by the examiner shall be conducted.  The VA examiner is requested to identify all current orthopedic pathology related to the Veteran's asserted low back disorder, and opine as to the following:

(i)  Whether it is at least as likely as not that any current low back disorder found on examination is manifested as a result of the Veteran's period of active service;

(ii)  Whether it is at least as likely as not that the surgical meniscectomy procedure caused or contributed to any current low back disorder found on examination; 

(iii)  Whether it is at least as likely as not that the residuals of a meniscectomy, including a "shuffling gait" or an antalgic gait caused or contributed to any current low back disorder found on examination; 

(iv) Whether it is at least as likely as not that any current low back disorder found on examination was either (a) caused by or (b) is aggravated (permanently worsened) by a service-connected disability (either the residuals of a right knee arthroscopy, recurrent effusion of the left knee, or meniscectomy scars of the right knee).

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


